United States Court of Appeals
                        For the First Circuit


Nos. 07-1663, 07-1664

    EMILY MCINTYRE, AS ADMINISTRATOR OF THE ESTATE OF JOHN L.
      MCINTYRE; CHRISTOPHER MCINTYRE, IN HIS CAPACITY AS CO-
         ADMINISTRATOR OF THE ESTATE OF JOHN L. MCINTRYE,

             Plaintiffs, Appellees/Cross-Appellants,

                                 v.

                    UNITED STATES OF AMERICA,

               Defendant, Appellant/Cross-Appellee

   H. PAUL RICO; JOHN MORRIS; JOHN J. CONNOLLY, JR.; RODERICK
 KENNEDY; ROBERT R. FITZPATRICK; JAMES RING; JAMES W. GREENLEAF;
JAMES AHEARN; KEVIN J. WEEKS; JAMES J. BULGER; STEPHEN J. FLEMMI;
 JOHN DOE Number 1-50; FEDERAL BUREAU OF INVESTIGATION; LAWRENCE
 SARHATT; JOHN V. MARTORANO; RICHARD F. BATES; JOSEPH YABLONSKY;
      JAMES F. SCANLON; DENNIS F. CREEDON; THOMAS J. DALY,

                             Defendants.


                             ERRATA SHEET

     The opinion of this court issued on October 16, 2008 is
amended as follows:

  On page 44, line 20, “No costs are awarded” should be replaced
with "Appellees are awarded costs."